DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 are pending in this application.
Claim objections on claim 10 is withdrawn.
Claim rejections 35 U.S.C. 103 claims 1-20 are withdrawn.
Claims 1-20 are allowed in this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art Thompson et al. (U.S. Publication Number 20190019218, hereafter “Thompson”) teaches that the sensors allow for the MV advertising system to identify, select, locate, or track viewers (e.g., shoppers) or viewer surrogates such as their phones or vehicles they are traveling in; locate, arrange, or update viewing zones respectively associated with the viewers; monitor, detect, or measure attributes or variables such as viewer behaviors (e.g., purchase behavior, a path of travel) or environmental conditions (e.g., store's lighting condition, congestion level); receive viewer inputs via a viewer surrogate (e.g., the viewer's smartphone); and so forth ([0037]) and the historic data that can be continuously updated to make the MV advertising system more effective ([0086]). However, the prior art of record does not teach after creating the materialized view, cause one or more computing resources of the materialized view management platform allocated to maintain the materialized view to continuously: capture changes to update the materialized view from the one or more data sources according to the definition of the materialized view; translate the captured changes into: one or more requests formatted to apply the captured changes to update the target-specific materialized view stored in the first data store according to an interface for the first data store; and one or more requests formatted to apply the captured changes to update the target-specific materialized view stored in the second data store formatted according to an interface for the second data store as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

August 18, 2022